Dissenting Opinion by
Me. Justice Robebts:
I continue to adhere to the views expressed in my dissenting opinion in Commonwealth v. Safe Harbor Water Power Corp., 423 Pa. 101, 109-112, 223 A. 2d *534223, 227-229 (1966), and I once again must dissent here.
Briefly summarizing my dissent in Safe Harbor, I there expressed the opinion that the “so far as possible” language clearly indicates that the Legislature intended the end-of-the-year time limitation to be directory only. The Safe Harbor rule, which allows the Commonwealth to be late only where the taxpayer caused the delay, is no rule at all, since the taxpayer could not benefit from a delay of his own causing in any event. The practical result of Safe Harbor is to give a potential windfall to the taxpayer who under-assesses himself, in the hope that the settlement will not be made within a year, thereby encouraging under-assessment, and putting the burden unfairly on the general taxpaying public, if the underassessing taxpayer does indeed receive his windfall. No prejudice can occur to a taxpayer who is assessed late, since he has the use of his money, interest-free, during the interim period.
I furthermore believe that the decision in Safe Harbor is inconsistent with our subsequent decision in Parker v. Krick, 433 Pa. 514, 252 A. 2d 648 (1969). In Krick, although we were dealing with a different statute, Act of June 26, 1931, P. L. 1379, §§7, 8, as amended, 72 P.S. §§5348, 5349, the issue was the same as in Safe Harbor and the case now before us. Both statutes involve assessment time limits, and in neither case does the statute explicitly state whether the limit is mandatory or directory. The case before us is, if anything, a stronger one than Erick for holding the statute directory, since the statute in Erick contained no “as far as possible” language.
In Krick we held, citing Pennsylvania Railroad Co. v. Board of Revision of Taxes, 372 Pa. 468, 473, 93 A. 2d 679, 682 (1953), that “we need not consider a provision of this type to be mandatory ‘so long as the *535rights of property owners to protest their assessments and to appeal therefrom are respected. . . . Moreover, the Act was not intended to afford an escape for a property owner from just taxation because of the oversight, inadvertence or dilatoriness of an assessor or of the Board of Revision.’ ” 433 Pa. at 516, 252 A. 2d at 649. I believe that the theory of Krick applies equally here. There is no indication that the taxpayer has in any way been prejudiced in his appeal rights by the late assessment. Under Krick and Pennsylvama Railroad, this should be controlling, and a taxation windfall should not be permitted.